DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/21 has been entered.
 

Claim Rejections - 35 USC § 112
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 24, line 5, the limitation “the desired orientation of the subject of interest. Than the initial position” renders the claim indefinite.  It is unclear what is meant by this phrase, and the claim language contains a period in the middle of the sentence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 3-4, 12-13, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras) and Yamada (US 2016/0067008).
Kuth shows a method of operating a magnetic resonance MR imaging system, comprising typical components such as a main magnet with regard to positioning a subject of interest to be imaged (abstract), the MR imaging system including an examination space and a graphical user interface ([0038], [0054]), wherein the method comprising: displaying at least one MR image obtained from an MR scan on the graphical user interface, and displaying at least one information in the at least one MR image indicating a position relative to the examination space (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]); and comparing a desired position and a desired orientation of the subject of interest with the at least one displayed information wherein the step of comparing a desired position and orientation of the subject of interest comprises applying an image analysis algorithm for segmentation to the at least one MR image (segmenting, [0054]; [0046]), and the step of displaying at least one information includes displaying information that represents at least one spatial relation between a desired position and orientation of the subject of interest and a result of the step of applying an image analysis algorithm for segmentation (display outline of patient’s body together with outline of homogenous area of the MR scanner, [0054]).

While Kuth describes obtaining initial position data, Kuth fails to explicitly refer to obtaining initial orientation data to use in the comparison of the patient’s arrangement on the table.  Also, Kuth fails to show the patient laying on the table top.  Also, Kuth fails to show displaying three orthogonal images.
Haras discloses a method and system for displaying tomography data of a patient.  Haras teaches obtaining initial orientation data to use in a comparison for the patient’s arrangement laying on a table ([0015]-[0018], [0042]-[0043]); wherein a magnetic isocenter of a quasi-static magnetic field of the MR imaging system defines a center of a Cartesian coordinate system, and wherein displaying the information in the 
Yamada discloses an image display apparatus and method.  Yamada teaches displaying three orthogonal images (Figure 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kuth to utilize initial orientation data as taught by Haras, in order to more accurately define the patient’s arrangement on the table by providing orientation type data in addition to positional data.  Furthermore, it would be obvious to one of ordinary skill in the art to have the patient laying down during imaging rather than to have the patient standing, as both arrangements are known in the art and whether the patient sits or stands may be decided based on the patient’s comfort, inability to stand, or the user’s preference.  The examiner notes that Kuth ([0015]) describes that the underlying idea of the invention is to completely automate MR imaging of the lung and thus proposed the patient to be standing so that the patient can easily step into the scanner.  However, Kuth does not teach away from the patient laying down, and the structural components do not prevent the patient from laying down if desired---the system components are capable of supporting the patient laying down.  Furthermore, the goals of the invention described in Kuth ([0015]) may still be achieved with the patient laying down.  That is, Kuth describes a system of automatically positioning the patient within the scanner based on automatic evaluation of image quality.
.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras) and Yamada (US 2016/0067008) as applied to claims 1 and 4 above, and further in view of Damadian et al. (US 10976387; hereinafter Damadian).
Kuth fails to show specific details regarding the graphical user interface display, such as wherein the step of displaying at least one information comprises displaying at least one straight line; wherein the at least one straight line is a horizontal straight line across the at least one displayed MR image; wherein the at least one straight line crosses a position of the magnetic isocenter of a quasi- static magnetic field of the MR imaging system; wherein the step of displaying
Damadian discloses and MR imaging technique and apparatus.  Damadian teaches wherein the step of displaying at least one information comprises displaying at least one straight line (Line function, column 8, lines 40-67; Figure 3D); wherein the at least one straight line is a horizontal straight line across the at least one displayed MR image (Line function, column 8, lines 40-67; Figure 3D); wherein the at least one 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth, Haras, and Yamada to utilize a displayed GUI with lines as taught by Damadian, as this will provide the user with controls which are easy to visualize and manipulate, in order to more accurately ensure the correct positioning of the patient within the imaging scanner.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras) and Yamada (US 2016/0067008) as applied to claim 13 above, and further in view of Kendrick et al. (US 2003/0206614; hereinafter Kendrick).
Kuth fails to show a radiotherapy apparatus.
Kendrick discloses a method and apparatus for alignment of medical radiation beams.  Kendrick teaches a radiotherapy apparatus, and corresponding patient adjustment based on imaging data ([0009]-[0010], [0027], [0031]-[0032], [0036], [0038]).
.

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras) and Yamada (US 2016/0067008) as applied to claims 17 and 20 above, and further in view of Bono et al. (US 8932299; hereinafter Bono).
Kuth fails to show wherein the at least one plane comprises a transverse plane, wherein the desired orientation of the subject of interest is parallel to the transverse plane, and wherein comparing the desired position and orientation of the subject of interest with the displayed information comprises comparing the orientation of the subject of interest to the transverse plane; wherein applying the image analysis algorithm for segmentation to the at least one MR image comprises identifying hip bones of the subject of interest, and wherein comparing the orientation of the subject of interest to the transverse plane comprises comparing the location of the hip bones to the transverse plane.  
Bono discloses a patient specific total hip arthroplasty procedure.  Bono teaches wherein the at least one plane comprises a transverse plane, wherein the desired 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth, Haras, and Yamada to utilize angular information from the hip bones to determine if the patient is lying flat or has rotated away from the table, in order to more accurately determine the patient’s precise location in three-dimensional space.

Claims 11 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuth et al. (US 2009/0048505; hereinafter Kuth) in view of Haras et al. (US 2008/0292048; hereinafter Haras) and Yamada (US 2016/0067008) as applied to claims 3 and 13 above, and further in view of Gulaka et al. (US 2017/032271; hereinafter Gulaka).

Gulaka discloses a medical imaging apparatus.  Gulaka taches projecting an image by a display device disposed within the bore (in bore display; [0164], [0180]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Kuth, Haras, and Yamada to project an image by a display device disposed within the bore as taught by Gulaka, as enabling the display device to be moved out of or into the bore provides additional viewing arrangements which will allow the user to easily view the display while being appropriately positioned for the desired type of imaging scan, for example in a case where the patient is unable to gaze outside of the bore.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793